Per Curiam : The record in this case is identical with the record in People v. Smythe, (ante, p, 242,) in which an opinion reversing the judgment and remanding the cause with directions has been filed at the present term of this court. In accordance with the holdings in that case the judgment of the county court will be reversed and the cause remanded to that court, with directions to enter a judgment and order of sale in conformity with section 191 of the Revenue act, 'and spread the same of record in the tax, judgment, sale, redemption and forfeiture record. Reversed and remanded, with directions.